Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to amendment filed on 07/07/2022. Claims 1, 2, and 4-10 are amended. Claims 1-10 are pending examination.

Claim Objections
2.	Claim(s) 7-8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 9 is/are drawn to method (i.e., a process), claim(s) 1 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 10 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1, 9, and 10 is/are drawn to one of the statutory categories of invention.
Claims 1-10 are directed to receiving and determining that user identification information has been received before and identifying a third processing relating to the user based on the determination. Specifically, the claims recite receiving user identification information presented corresponding to a user; determining whether the user identification information that has been received is first user identification information for performing first processing relating to the user, or second user identification information for performing second processing that is executed following the first processing; processing; identifying, in a case of determining that the user identification information that has been received is the second user identification information, a user that is an object of third processing relating to the user, with second on the basis of the second user identification information; and performing the third processing following the second processing, wherein the third processing is processing for modifying a balance associated with an account of the user, wherein the third processing is performed based on the first user identification information in a case of determining that the user identification information that has been received is the first user identification information, and wherein the third processing is performed based on the user identified on the basis of the second user identification information in the case of determining that the user identification information that has been received is the second user identification information, which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as system, memory, processor, computer, and non-transitory computer-readable recording medium merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the system, memory, processor, computer, and non-transitory computer-readable recording medium perform(s) the steps or functions of receiving user identification information presented corresponding to a user; determining whether the user identification information that has been received is first user identification information for performing first processing relating to the user, or second user identification information for performing second processing that is executed following the first processing; processing; identifying, in a case of determining that the user identification information that has been received is the second user identification information, a user that is an object of third processing relating to the user, with second on the basis of the second user identification information; and performing the third processing following the second processing, wherein the third processing is processing for modifying a balance associated with an account of the user, wherein the third processing is performed based on the first user identification information in a case of determining that the user identification information that has been received is the first user identification information, and wherein the third processing is performed based on the user identified on the basis of the second user identification information in the case of determining that the user identification information that has been received is the second user identification information. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a system, memory, processor, computer, and non-transitory computer-readable recording medium to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of receiving and determining that user identification information has been received before and identifying a third processing relating to the user based on the determination. As discussed above, taking the claim elements separately, the system, memory, processor, computer, and non-transitory computer-readable recording medium perform(s) the steps or functions of receiving user identification information presented corresponding to a user; determining whether the user identification information that has been received is first user identification information for performing first processing relating to the user, or second user identification information for performing second processing that is executed following the first processing; processing; identifying, in a case of determining that the user identification information that has been received is the second user identification information, a user that is an object of third processing relating to the user, with second on the basis of the second user identification information; and performing the third processing following the second processing, wherein the third processing is processing for modifying a balance associated with an account of the user, wherein the third processing is performed based on the first user identification information in a case of determining that the user identification information that has been received is the first user identification information, and wherein the third processing is performed based on the user identified on the basis of the second user identification information in the case of determining that the user identification information that has been received is the second user identification information. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of receiving and determining that user identification information has been received before and identifying a third processing relating to the user based on the determination. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 2-8 further describe the abstract idea of receiving and determining that user identification information has been received before and identifying a third processing relating to the user based on the determination. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
	

4.	The prior art of record does not teach neither singly nor in combination the limitations of claims 1-10.

NPL Reference
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “E-Verify USER MANUAL FOR CORPORATE ADMINISTRATORS” describes “A corporate administrator or program administrators can add users in E-Verify. Upon being initially registered by the program administrator, users receive an email with a user ID and initial password. E-Verify will prompt users to change the initial password for security purposes. Users must not share their passwords with other users. Each user must have their own user ID and password. Passwords are case-sensitive and must be between 8-14 characters, different from the assigned user ID, changed every 90 days, and have the following characteristics: At least one uppercase or lowercase letter
At least one number and at least one special character - special characters include: ! @ $ % * ( ) < > ? : ; { } + - ~
Contain no more than two identical and consecutive characters in any position from the previous password
Contain a non-numeric in the first and last positions
Additionally, passwords should not: 
Contain any dictionary word
Contain any proper noun or the name of any person, pet, child or fictional character, nor any employee ID number, Social Security number, birth date, phone number or any information that could be readily guessed about the creator of the password
Contain any simple pattern of letters or numbers, such as ’qwerty’ or ’xyz123’
Contain any word, noun or name spelled backwards
An example of an acceptable password is found in the Password Example.”
	

Pertinent Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference#US 20200226553 A teaches similar invention which describes Another example method of this aspect comprises receiving, such as at a server computer, input corresponding to a calendar data entry, the calendar data entry adding an event to a calendar file, such as a calendar data entry includes an event start time, an event geolocation, a first user identifier, a second user identifier, and a third user identifier; determining a first event status associated with the first user identifier, the first event status indicating that a first user associated with the first user identifier has accepted a first request to be included in the event; upon determining that the first request to be included in the event has been accepted, enabling obtaining of first tracking data for a first smart phone associated with the first user identifier starting from a first point in time relative to the event start time; determining a second event status associated with the second user identifier, the second event status indicating that a second user associated with the second user identifier has accepted a second request to be included in the event; upon determining that the second request to be included in the event has been accepted, enabling obtaining of second tracking data for a second smart phone associated with the second user identifier starting from the first point in time relative to the event start time; determining a third event status associated with the third user identifier, the third event status indicating that a third user associated with the third user identifier has accepted a third request to be included in the event; upon determining that the third request to be included in the event has been accepted, enabling obtaining of third tracking data for a third smart phone associated with the first user identifier starting from a first point in time relative to the event start time; at the first point in time relative to the event start time, activating obtaining of the first tracking data for the first smart phone associated with the first user identifier, activating obtaining of the second tracking data for the second smart phone associated with the second user identifier, and activating obtaining of the third tracking data for the third smart phone associated with the third user identifier; determining one or more of a first approximate geolocation of the first smart phone, a first approximate time difference between a current time and a first time when the first smart phone will be at the event geolocation, or a first approximate distance difference between the first approximate geolocation and the event geolocation; updating a first location status associated with the first user identifier, the first location status indicating one or more of the first approximate geolocation, the first approximate time difference, or the first approximate distance difference; transmitting the first location status to the second smart phone and the third smart phone; determining one or more of a second approximate geolocation of the second smart phone, a second approximate time difference between the current time and a second time when the second smart phone will be at the event geolocation, or a second approximate distance difference between the second approximate geolocation and the event geolocation; updating a second location status associated with the second user identifier, the second location status indicating one or more of the second approximate geolocation, the second approximate time difference, or the second approximate distance difference; transmitting the second location status to the first smart phone and the third smart phone; determining one or more of a third approximate geolocation of the third smart phone, a third approximate time difference between the current time and a third time when the third smart phone will be at the event geolocation, or a third approximate distance difference between the third approximate geolocation and the event geolocation; updating a third location status associated with the third user identifier, the third location status indicating one or more of the third approximate geolocation, the third approximate time difference, or the third approximate distance difference; transmitting the third location status to the first smart phone and the second smart phone; and at a second point in time relative to the event start time, disabling tracking of the first smart phone, the second smart phone, and the third smart phone.

Response to Arguments
7.	Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive. 
A.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong One.	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of receiving and determining that user identification information has been received before and identifying a third processing relating to the user based on the determination which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).

B.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong Two.	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to receiving and determining that user identification information has been received before and identifying a third processing relating to the user based on the determination does not add technical improvement to the abstract idea. The recitations to “system, memory, processor, computer, and non-transitory computer-readable recording medium” perform(s) the steps or functions of receiving user identification information presented corresponding to a user; determining whether the user identification information that has been received is first user identification information for performing first processing relating to the user, or second user identification information for performing second processing that is executed following the first processing; processing; identifying, in a case of determining that the user identification information that has been received is the second user identification information, a user that is an object of third processing relating to the user, with second on the basis of the second user identification information; and performing the third processing following the second processing, wherein the third processing is processing for modifying a balance associated with an account of the user, wherein the third processing is performed based on the first user identification information in a case of determining that the user identification information that has been received is the first user identification information, and wherein the third processing is performed based on the user identified on the basis of the second user identification information in the case of determining that the user identification information that has been received is the second user identification information. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.

C.	Applicant argues that the claims are not directed to a judicial exception under Step 2B.
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to receiving and determining that user identification information has been received before and identifying a third processing relating to the user based on the determination does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “system, memory, processor, computer, and non-transitory computer-readable recording medium” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of receiving and determining that user identification information has been received before and identifying a third processing relating to the user based on the determination. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
	

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAREK ELCHANTI/Primary Examiner, Art Unit 3621